FILED
                           NOT FOR PUBLICATION                                DEC 13 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MAHER SALAMA,                                    No. 11-56675

              Plaintiff - Appellant,             D.C. No. 2:09-cv-07854-DMG-RC

  v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                     Argued and Submitted December 2, 2013
                              Pasadena, California

Before: SCHROEDER, CLIFTON, and WATFORD, Circuit Judges.

       1. Maher Salama’s arrest pursuant to a valid, judicially issued warrant was

supported by probable cause. Judge Diesman made an independent probable cause

determination, based on a misdemeanor complaint filed by the assistant district

attorney. Our deferential review of judicial probable cause findings is limited. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                             Page 2 of 3
ask only whether the factual record presented to Judge Diesman provided a

“substantial basis for concluding there was a fair probability” that Salama

committed the offense. United States v. Gourde, 440 F.3d 1065, 1069 (9th Cir.

2006) (en banc). Given the evidence in the record—in particular the interviews of

the two victims—there was a substantial basis for finding probable cause. As the

district court aptly put it: “Although Plaintiff disputes the truth of Alissa and

Melissa’s statements to the investigating officers, it is the fact of their statements to

the officers rather than the statements’ substantive truth that is material.”

      2. Salama failed to present any evidence of “fraud, corruption, perjury,

fabricated evidence, or other wrongful conduct undertaken in bad faith” to rebut

the probable cause determination. Awabdy v. City of Adelanto, 368 F.3d 1062,

1067 (9th Cir. 2004). Contrary to Salama’s assertion, the assistant district attorney

was aware of the inconsistencies in the victims’ stories but considered those

inconsistences to be “expected and typical” in this type of case. There is no

evidence that the investigating officers concealed or falsified evidence, or

otherwise improperly pressured the assistant district attorney. Salama’s contention

that defendants should have taken greater or different investigatory measures does

not create a factual dispute about the measures the defendants did take, nor does it

undermine the sufficiency of the existing evidence supporting probable cause.
                                                                          Page 3 of 3
      3. The district court correctly concluded that absent a constitutional

violation, Salama cannot prevail on his municipal liability, false arrest, and Bane

Act claims. See Johnson v. City of Seattle, 474 F.3d 634, 638–39 (9th Cir. 2007);

O’Toole v. Superior Ct., 44 Cal. Rptr. 3d 531, 548–49 (Cal. Ct. App. 2006);

Thompson v. County of Los Angeles, 47 Cal. Rptr. 3d 702, 716–17 (Cal. Ct. App.

2006).

      AFFIRMED.